Contrary to the defendant’s contention, the Supreme Court did not err in failing to consider the tax consequences associated with the sale of certain real property pursuant to the judg*488ment of divorce. The defendant did not introduce evidence of these tax consequences until after he had been held in contempt for failing to pay the plaintiff her share of these proceeds in accordance with the judgment (see Vicinanzo v Vicinanzo, 193 AD2d 962, 968 [1993]; Simmons v Simmons, 159 AD2d 775, 777 [1990]).
Domestic Relations Law § 238 authorizes a court, in its discretion, to award counsel fees in an enforcement proceeding to compel the payment of money (see Domestic Relations Law § 238; Matwijczuk v Matwijczuk, 290 AD2d 854, 856 [2002]). Under the circumstances presented, it was an improvident exercise of discretion to award counsel fees in the sum of $62,050 (see Reid v Reid, 166 AD2d 811, 813 [1990]; see also Dankner v Steefel, 47 AD3d 867, 868 [2008]).
The defendant’s remaining contentions are without merit. Ritter, J.E, Florio, Miller and Dillon, JJ., concur.